IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

RICHARD LEE SIMKINS, Ill,

Plaintiff,
Case No. 3:19-cv-228

JUDGE WALTER H. RICE

Vv.
JOSHUA SPEARS, et a/.,

Defendants.

 

DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #15);
OVERRULING PLAINTIFF'S OBJECTIONS THERETO (DOC, #16);
REJECTING AS MOOT REPORT AND RECOMMENDATIONS (DOC.
#11) AND OVERRULING AS MOOT PLAINTIFF’S OBJECTIONS
THERETO (DOC. #14); DISMISSING AMENDED COMPLAINT (DOC.
#12) WITH PREJUDICE; JUDGMENT TO ENTER IN FAVOR OF
DEFENDANTS AND AGAINST PLAINTIFF; TERMINATION ENTRY

 

After a civil stalking protection order (“CSPO”) was issued against him by
the Greene County Court of Common Pleas, pro se plaintiff Richard Lee Simkins III
filed suit in federal court against Joshua Spears and other governmental
employees. He also appealed the issuance of the CSPO to the Second District
Court of Appeals.

United States Magistrate Michael J. Newman conducted an initial review
under 28 U.S.C. § 1915(e)(2). On September 18, 2019, he issued a Report and
Recommendations, Doc. #11, recommending that the Court dismiss the Complaint

on numerous grounds, including the Anti-Injunction Act, application of res judicata,
collateral estoppel, judicial and quasi-judicial immunity, the Rooker-Feldman
doctrine and the Younger abstention doctrine.

On October 7, 2019, Plaintiff filed a First Amended Complaint, Doc. #12,
along with Objections to the Report and Recommendations, Doc. #14, arguing that
the First Amended Complaint cured the alleged defects in the original Complaint.
He also asked the Clerk to hold service of the First Amended Complaint. Doc.
#13. Given that Plaintiff’s First Amended Complaint supersedes the original
Complaint, there is no need for the Court to consider Plaintiff's Objections to the
initial Report and Recommendations. The Court REJECTS that Report and
Recommendations, Doc. #11, AS MOOT, and OVERRULES AS MOOT Pilaintiff’s
Objections thereto, Doc. #14.

On October 22, 2019, Magistrate Judge Newman conducted an initial
review of the First Amended Complaint and issued another Report and
Recommendations, Doc. #15. Therein, he noted that Plaintiff's appeal of the
issuance of the CSPO remained pending in the Second District Court of Appeals.
Magistrate Judge Newman found that the First Amended Complaint lacked factual
content stating a claim for relief that was plausible on its face and that, even if he
incorporated the factual allegations that Plaintiff had included in the original
Complaint, the First Amended Complaint was still subject to dismissal by
application of res judicata, collateral estoppel, judicial and quasi-judicial immunity,

the Rooker-Feldman doctrine and the Younger abstention doctrine.
Plaintiff filed timely Objections. Therein, he argues only that, because
Michael Brady, a retired judge residing in Logan County, allegedly assigned to
preside over the CSPO hearing in Greene County, lacked authority to do so, this
Court has jurisdiction to adjudicate his 8 1983 claims.

Based on the reasoning and citations of authority set forth by Magistrate
Judge Newman in the October 22, 2019, Report and Recommendations, Doc. #15,
as well as upon a thorough de novo review of this Court's file and the applicable
law, the Court ADOPTS said judicial filing in its entirety, and OVERRULES
Plaintiff's Objections thereto, Doc. #16. Plaintiff's claims constitute an
impermissible appeal of a state court judgment, and this Court lacks subject
matter jurisdiction over them. The Court therefore DISMISSES the above-
captioned case WITH PREJUDICE.

Judgment shall be entered in favor of Defendants and against Plaintiff.

The captioned case is hereby ordered terminated upon the docket records
of the United States District Court for the Southern District of Ohio, Western

Division, at Dayton.

Date: November 14, 2019 Lr he,

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
